Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	
1. 	This action is responsive to communications: Original Application, filed 7 October 2020, and IDS, filed 23 September 2021.

2. 	Claims 1-25 are pending.  Claims 1, 13, and 25 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 23 September 2021 was filed after the mailing date of the original application on 7 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 9-10, 13-14, 21-22, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gattani (U.S. Patent 8,255,786 B1).
As per independent claim 1, Gattani discloses a system for predicting improvements to links between webpages (See Gattani, Column 4, lines 7-23, and Figure 1), the system comprising:
at least one processor; and a memory storing instructions (See Gattani, Figure 1) which when executed by the at least one processor configure the at least one processor to:
determine a similarity score between a first webpage and a second webpage (See Gattani, Column 16, lines 17-63, and Column 24, lines 48-56, describing determining a document similarity score between documents, such as web pages);
determine a popularity score of a link between the first webpage and the second webpage (See Gattani, Column 13, lines 53-67, and Column 14, lines 1-24, describing determining a popularity score for links between documents);
determine a difference between the similarity score and the popularity score (See Gattani, Column 31, lines 25-40, describing determining weight values for the vectors representing the document comparisons); and
determine that the link between the first webpage and the second webpage may be improved if the difference is greater than a threshold value (See Gattani, Column 32, lines 27-46, describing ranking the link or relationship between documents based on the amount of difference between the documents as determined by the scores evaluated based on a specific threshold).
As per dependent claim 2, Gattani discloses the limitations of claim 1 as described above.  Gattani also discloses wherein the improvement of the link between the first webpage and the second webpage comprises at least one of: an addition of a new link from the first webpage to the second webpage; an increase in visibility of an existing like from the first webpage to the second webpage; or an increase in accessibility of an existing like from the first webpage to the second webpage (See Gattani, Column 4, lines 58-65, describing adding a new link).
As per dependent claim 9, Gattani discloses the limitations of claim 1 as described above.  Gattani also discloses wherein to determine the similarity score the processor is configured to locate all expressions that refer to the same entity in a text (See Gattani, Column 16, lines 18-63).
As per dependent claim 10, Gattani discloses the limitations of claim 1 as described above.  Gattani also discloses wherein the popularity score comprises an empirical weight of user-session visits from the first webpage to the second webpage (See Gattani, Column 17, lines 4-19).
As per independent claim 13, Gattani discloses a computer-implemented method of predicting improvements to links between webpages… (See Gattani, Column 4, lines 7-23).
Independent claim 13 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 14, Gattani discloses the limitations of claim 13 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 21, Gattani discloses the limitations of claim 13 as described above.  Claim 21 additionally incorporates substantially similar subject matter as that of claim 9 above, and is additionally rejected along the same rationale as used in the rejection of claim 9.
As per dependent claim 22, Gattani discloses the limitations of claim 13 as described above.  Claim 22 additionally incorporates substantially similar subject matter as that of claim 10 above, and is additionally rejected along the same rationale as used in the rejection of claim 10.
As per independent claim 25, Gattani discloses a non-transitory computer-readable medium having instructions thereon which, when executed by a processor, perform a method… (See Gattani, Figure 1).
Independent claim 25 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattani (U.S. Patent 8,255,786 B1), as applied to claims 1 and 13 above, and further in view of Chen (CN108153851A).
	As per dependent claim 3, Gattani teaches the limitations of claim 1 as described above.  Gattani does not teach expressly wherein the similarity score is based on internal structure and semantic content of the first webpage and the second webpage, however, Chen teaches this limitation (See Chen, page 1, claim 1, describing calculating a similarity score between documents based on internal structure of the documents and semantic content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the similarity score between documents based on internal structure and semantic content of Chen with the similarity score between documents of Gattani.  The motivation for doing so would have been to better determine the intended content of the documents.  Therefore, it would have been obvious to combine Chen with Gattani for the benefit of better determining the intended content of the documents to obtain the invention as specified in claim 3.
As per dependent claim 15, Gattani teaches the limitations of claim 13 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.



6.	Claims 4-6, 8, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattani (U.S. Patent 8,255,786 B1), as applied to claims 1 and 13 above, and further in view of He (U.S. Publication 2018/0157633 A1).
	As per dependent claim 4, Gattani teaches the limitations of claim 1 as described above.  Gattani does not teach expressly wherein the similarity score is based on at least one of: a cosine similarity; and a Jaccard coefficient, however, He teaches this limitation (See He, paragraph 0063, describing determining a set-based similarity using Jaccard Similarity metrics or containment metrics).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the similarity score between documents based on a Jaccard coefficient of He with the similarity score between documents of Gattani.  The motivation for doing so would have been to determine the positive compatibility between column pairs, as taught by He (See He, paragraph 0063).  Therefore, it would have been obvious to combine He with Gattani for the benefit of determining the positive compatibility between column pairs to obtain the invention as specified in claim 4.
As per dependent claim 5, Gattani teaches the limitations of claim 1 as described above.  Gattani does not teach expressly wherein the similarity score is based on a metric of containment regarding how much the first webpage references the content of the second webpage, however, He teaches this limitation (See He, paragraph 0063, describing determining a set-based similarity using Jaccard Similarity metrics or containment metrics).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the similarity score between documents based on containment metrics of He with the similarity score between documents of Gattani.  The motivation for doing so would have been to determine the positive compatibility between column pairs, as taught by He (See He, paragraph 0063).  Therefore, it would have been obvious to combine He with Gattani for the benefit of determining the positive compatibility between column pairs to obtain the invention as specified in claim 5.
As per dependent claim 6, Gattani and He teach the limitations of claim 5 as described above.  Gattani and He also teach wherein the metric of containment is defined as a number of semantic elements of the second webpage present in the first webpage (See He, paragraph 0054, describing determining a number of semantic elements between pairs within multiple documents).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the containment metrics of He with the similarity score between documents of Gattani and He.  The motivation for doing so would have been to determine the positive compatibility between column pairs, as taught by He (See He, paragraph 0063).  Therefore, it would have been obvious to combine He with Gattani and He for the benefit of determining the positive compatibility between column pairs to obtain the invention as specified in claim 6.
As per dependent claim 8, Gattani and He teach the limitations of claim 5 as described above.  Gattani and He also teach wherein the metric of containment is defined as:   
    PNG
    media_image1.png
    54
    159
    media_image1.png
    Greyscale

wherein A represents the first webpage and B represents the second webpage (See He, paragraph 0063, describing Jaccard containment metrics maximum-of-containment calculations).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the Jaccard containment metrics calculations of He with the similarity score between documents of Gattani and He.  The motivation for doing so would have been to determine the positive compatibility between column pairs, as taught by He (See He, paragraph 0063).  Therefore, it would have been obvious to combine He with Gattani and He for the benefit of determining the positive compatibility between column pairs to obtain the invention as specified in claim 8.
As per dependent claim 16, Gattani teaches the limitations of claim 13 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 17, Gattani teaches the limitations of claim 13 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 18, Gattani and He teach the limitations of claim 17 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 20, Gattani and He teach the limitations of claim 17 as described above.  Claim 20 additionally incorporates substantially similar subject matter as that of claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.


7.	Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattani (U.S. Patent 8,255,786 B1), as applied to claims 1 and 13 above, and further in view of Duran (U.S. Patent 10,387,546 B1).
	As per dependent claim 12, Gattani teaches the limitations of claim 1 as described above.  Gattani does not teach expressly wherein the threshold comprises a sensitivity threshold, however, Duran teaches this limitation (See Duran, Column 11, lines 62-67, and Column 12, lines 1-24, describing applying a high sensitivity threshold to compare documents).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the sensitivity threshold of Duran with the comparison between documents of Gattani and He.  The motivation for doing so would have been to effectively group webpages into particular categories.  Therefore, it would have been obvious to combine Duran with Gattani for the benefit of effectively grouping webpages into particular categories to obtain the invention as specified in claim 12.
As per dependent claim 24, Gattani teaches the limitations of claim 13 as described above.  Claim 24 additionally incorporates substantially similar subject matter as that of claim 12 above, and is additionally rejected along the same rationale as used in the rejection of claim 12.


8. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

9.	Claims 7, 11, 19, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Bastide (U.S. Publication 2021/0133487 A1) discloses anchoring new concepts within a discussion community.
- Hoffman (U.S. Publication 2018/0268253 A1) discloses identifying semantically and visually related content.
- Tacchi (U.S. Publication 2017/0329844 A1) discloses facilitating targeted analysis via graph generation based on an influencing parameter.
- Subotin (U.S. Publication 2009/0282027 A1) discloses determining topical relatedness of domain names.
- Zeng (U.S. Publication 2005/0256833 A1) discloses determining similarity of objects based on heterogenous relationships.
- Suzuki (U.S. Patent 10,909,196 B1) discloses indexing and presentation of new digital content.


11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
.















7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.